Citation Nr: 1124736	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 3, 2011, and in excess of 70 percent from January 4, 2011, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1964 to September 1984, to include active duty in Vietnam.  

This matter initially came to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which established service connection for PTSD at a 50 percent disability evaluation effective from May 17, 2005.  A subsequent rating decision, dated in February 2011, established a 70 percent rating; however, an effective date was set to January 4, 2011.  The Board, in a November 2009 remand, ordered that development be conducted as to whether alcohol abuse was related/was a manifestation of service-connected PTSD.  All actions required by the remand have been accomplished, and alcohol abuse has been found to be part of the service-connected PTSD.  The claim is ripe for appellate review.  


FINDING OF FACT

The Veteran has combat-related PTSD with alcohol abuse that is productive of impairment in most areas of social and occupational functioning; the Veteran exhibits aggression, recurrent intrusive thoughts, panic, and some problems in concentration and memory that are helped with medication.  The Veteran is not psychotic, is able to groom himself, and has shown improvement with medical intervention.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for PTSD, prior to January 3, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Disabled American Veterans, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

For claims for a higher initial rating that rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Legal Criteria-Initial Rating (PTSD)

Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.   A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

Service connection was granted for PTSD as a result of the Veteran's exposure to combat in the Republic of Vietnam.  He has consistently complained of hypervigilance, frequent recurrent thoughts of combat (both during the day and in the form of nightmares), as well as violent and aggressive behavior.  The Board, in November 2009, noted that the Veteran had a significant issue with alcohol abuse, and ordered that the manifestations of substance abuse be developed as potentially secondary to PTSD.  The RO, in assessing the impact of alcohol use, noted that such substance abuse was part of the psychiatric disability associated with PTSD. A 70 percent evaluation, effective January 4, 2011, was assigned after the Board's directed development.  

Prior to January 3, 2011

Regarding the Veteran's psychiatric symptoms for the first period under appeal, the Board notes that the Veteran was first examined in October 2005, in connection with the original claim of service connection.  At the time of this examination, the Veteran was employed as a supervisor for a 911 call center.  That is, his job involved managing the people responsible for handling emergency phone calls.  He had previously worked as a member of the Department of Public Safety, and has experience in law enforcement.  As far as an educational background, the Veteran  was noted to have a Bachelor's degree in Criminal Justice and a Master's degree in Information Systems.  The detailed report of examination noted a global assessment of functioning (GAF) score of 42.  The Veteran did not manifest suicidal or homicidal ideation, and memory and concentration were noted to be diminished.  Grief, hypervigilance, daily intrusive thoughts, nightmares, and panic with agoraphobia were the chief symptoms of his PTSD.  The Veteran was noted to be married, and he did play golf recreationally as a social outing.  

Subsequent to the VA examination, a letter was submitted, dated in March 2006, from the Veteran's psychologist at the local Vet Center.  This clinician reiterated the symptoms noted in 2005, and stressed that the Veteran had had problems with physical violence in the workplace.   It was noted that there was a history of fights with co-workers.  In April 2006, the Veteran confirmed this, stating that he had been counseled and had verbal reprimands for aggressive behavior with co-workers and customers.  The Veteran also complained of a loss of intimacy with his wife, and a lack of a productive relationship with his adult children.  He stated that he slept in a different room from his wife, and that his marriage was only maintained for the benefit of his children.  The Veteran stated that he had had passive homicidal ideation and suicidal ideation, and that although he would never act on his homicidal ideation, he had consumed enough alcohol at one point to have made motions toward a suicide attempt.  The Veteran reportedly carried weapons on his person everywhere he went.  

The Board is satisfied that the Veteran has exhibited symptoms reflective of occupational deficiency in most areas of social and occupational functioning.  Although the Veteran has been able to work during this time, he has been violent and been counseled for aggressive behavior.  He is married; however, there is a loss of social and physical intimacy, and the Veteran and his wife stay married only for the benefit of their children.  Suicidal ideation and passive homicidal ideation have existed during this period, compounded by alcohol abuse.  There have been no reported episodes of psychosis; however, panic is a prevalent state (evidenced by the Veteran's carrying of weapons during his daily activities).  As this is the case, the criteria for a 70 percent evaluation are met for the period prior to January 3, 2011.  

Entitlement to a rating greater than 70 percent

As the above decision establishes a 70 percent rating for the entire appellate period, the Board will address the contention of a rating in excess of 70 percent for the entire period under appeal.  

In addition to the above-noted October 2005 VA examination, the Veteran was afforded two additional VA examinations in January 2007 and January 2011.  In the earlier examination report, the Veteran again had a GAF score of 42, and alcohol was noted to be used by the Veteran in an attempt to self-medicate his anxiety symptoms.  On this basis, the RO included alcohol abuse as a manifestation of PTSD, and the symptoms attributable to this were considered in the assignment of a rating.  Regarding other symptoms, the Veteran was found to have a startle response as well as social avoidance behavior.  Suicidal ideation was still present; however, the frequency of the thoughts had reduced since he began to undergo treatment for his PTSD.  Anger and irritability at work were the Veteran's chief complaints, and he was still working at the time of the 2007 assessment.  The Veteran reported his history of losing a job with the Department of Public Safety because of a fight, and stated that he has received six letters of reprimand for aggressive behavior at his current job.  It was noted that anger was a significant limiting factor in work performance.  With regard to combat thoughts, the frequency of "flash backs" had reduced to one, which the Veteran experienced while visiting the Vietnam Veterans Memorial in November 2006.  A GAF score of 42 was assigned.  

The Veteran was last examined in January 2011.  In the associated report, the Veteran described having a "typical" relationship with his spouse, and a good relationship with his children.  The Veteran was taking medication to treat his PTSD, and he had stopped working voluntarily.  The Veteran's drinking was noted to be "one of the biggest pitfalls of his marriage," although there was no indication of further breakdown in that relationship.  No current homicidal or suicidal ideations were noted, the Veteran was adequately groomed, no psychosis was present, and memory and concentration were noted to be good.  A GAF of 45 was assigned, and the Veteran was found not to be unemployable due to PTSD (including his alcohol use manifestations); however, the examiner did state that it would be "extremely difficult" for the Veteran to find employment, as isolation is a necessary condition.  

A 100 percent disability rating contemplates total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the Veteran is not employed, he has been able to maintain a job until voluntarily leaving his work in April 2010.  The January 2011 VA examiner noted that it would be "extremely difficult" to find work, as isolation is a requirement of employment for the Veteran; however, the Veteran was not found to be unemployable.  The Board notes that the Veteran has an advanced degree, and though he worked in a high-stress job as a 911 call center supervisor, there is nothing in the record indicating that he could not find a job in an office/sedentary setting where there is minimal contact with other people.  As finding such a job, however, has been established to be "extremely difficult" for the Veteran, the Board can concede that there are deficiencies in most areas of occupational functioning.  Despite this, the Veteran has specifically has been found not to be unemployable, and there is not a total disablement in occupational functioning noted at any time during the appeal.  Moreover, although the Veteran may lack intimacy with his spouse, he has apparently had some improvement in his relationship with her and his children.  He has most recently categorized his relationship with his wife as "typical," and with his children as "good."  The Board notes a history of animosity in the personal relationship with his spouse, evidenced by the maintaining of separate bedrooms; however, there is nothing to indicate that the Veteran is completely incapable of maintaining a social relationship.  Indeed, the Veteran is able to groom himself, has no psychosis, has only minimal concentration and memory problems (which seem to be improving), and though there is passive suicidal ideation, the frequency of it and of other distressing thoughts is less prevalent since undergoing treatment. 
Based on the above, the Board must conclude that the criteria for a 100 percent evaluation have not been met at any time in the appeal period.  The Veteran is not totally disabled, and his disability is manifested by problems in most areas of social and occupational functioning.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As this is the case, entitlement to a 100 percent rating is denied.  

Additionally, the Board notes that the Veteran's disability picture is not so unique so as to be outside of what is contemplated by the rating schedule.  That is, the rating criteria adequately contemplate the Veteran's symptoms, and there is no need to refer the claim to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching the above determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim of entitlement to a 100 percent disability rating from the period of May 17, 2005 to the present.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz vs. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 70 percent disability rating for PTSD prior to January 3, 2011, is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  

Entitlement to a disability rating in excess of 70 percent for PTSD, from May 17, 2005, to the present, is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


